Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-18-00069-CV

                               IN THE INTEREST OF S.M.G., a Child

                      From the 288th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2017PA01207
                          Honorable Barbara H. Nellermoe, Judge Presiding

Opinion by:       Sandee Bryan Marion, Chief Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 3, 2018

AFFIRMED

           J.A.G. appeals the trial court’s order terminating his parental rights to his daughter S.M.G.

In his pro se brief, J.A.G. argues the trial court “excluded and overlooked” evidence and also

asserts the evidence is factually insufficient to support the trial court’s order asserting the “ruling

was based on criminal background which is not sufficient” to support the termination of his

parental rights. We affirm the trial court’s order.

                                             BACKGROUND

           S.M.G. was born June 19, 2009. On March 28, 2011, the parties entered into an agreed

order in a suit affecting the parent-child relationship, in which J.V., S.M.G.’s mother, was

appointed managing conservator and J.A.G. was appointed possessory conservator. The agreed

order contained a finding by the trial court that J.A.G. had a history or pattern of family violence
                                                                                       04-18-00069-CV


and limited his visitation to one hour twice a month with visitation to occur “in a protective setting”

and be “continuously supervised” by S.M.G.’s maternal grandmother.

       On June 5, 2017, J.V. filed a petition to terminate J.A.G.’s parental rights, alleging five

statutory grounds in support of termination. After a bench trial was held on January 19, 2018, the

trial court signed an order terminating J.A.G.’s parental rights finding by clear and convincing

evidence that termination of J.A.G.’s parental rights was in S.M.G.’s best interest and J.A.G.: (1)

engaged in conduct or knowingly placed S.M.G. with persons who engaged in conduct that

endangered S.M.G.’s physical or emotional well-being pursuant to section 161.001(b)(1)(E) of the

Texas Family Code; and (2) failed to support S.M.G. in accordance with his ability during a period

of one year ending within six months of the date of the filing of the petition pursuant to section

161.001(b)(1)(F) of the Code. J.A.G. appeals.

                    STANDARD OF REVIEW AND STATUTORY REQUIREMENTS

       To terminate parental rights pursuant to section 161.001 of the Code, J.V. had the burden

to prove by clear and convincing evidence: (1) one of the predicate grounds in subsection

161.001(b)(1); and (2) that termination is in S.M.G.’s best interest. See TEX. FAM. CODE ANN.

§§ 161.001, 161.206(a) (West Supp. 2017); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). We

evaluate the factual sufficiency of the evidence to support the trial court’s findings under the

standard of review established by the Texas Supreme Court in In re J.F.C., 96 S.W.3d 256, 266-

67 (Tex. 2002). Under this standard, “[t]he trial court is the sole judge of the weight and credibility

of the evidence.” In re F.M., No. 04-16-00516-CV, 2017 WL 393610, at *4 (Tex. App.—San

Antonio Jan. 30, 2017, no pet.) (mem. op.).

                                            DISCUSSION

       In his first issue, J.A.G. argues the trial court erred in excluding and overlooking evidence

and attaches two documents to his brief he alleges were overlooked and excluded. The two
                                                 -2-
                                                                                       04-18-00069-CV


documents are the third page from the 2011 agreed order containing the court’s finding of family

violence and a record from the Attorney General of J.A.G.’s child support payments. The appellate

record, however, reflects the two documents attached to J.A.G.’s brief were admitted into evidence

as exhibits and were considered by the trial court. In addition, the trial court heard testimony about

the exhibits. Finally, in announcing its ruling, the trial court made reference to J.A.G.’s criminal

activity, which included a conviction for assaulting J.V., and his failure to pay child support.

Accordingly, J.A.G.’s first issue is overruled.

       In his second issue, J.A.G. contends the evidence is factually insufficient to support the

termination of his parental rights, citing numerous cases in which the courts addressed the

termination of parental rights pursuant to section 161.001(b)(1)(Q) of the Code. See, e.g. In re

H.R.M., 209 S.W.3d 105, 107 (Tex. 2006); In re A.V., 113 S.W.3d 355, 356 (Tex. 2003); In re

J.C., 151 S.W.3d 284, 289 (Tex. App.—Texarkana 2004, no pet.); In re A.L.S., 74 S.W.3d 173,

178-83 (Tex. App.—El Paso 2002, no pet.); In re A.R.R., 61 S.W.3d 691, 700-01 (Tex. App.—

Fort Worth 2001, pet. denied). In this case, however, the trial court did not terminate J.A.G.’s

rights pursuant to section 161.001(b)(1)(Q). Instead, one of the grounds pursuant to which the

trial court terminated his rights was section 161.001(b)(1)(E) based on the trial court’s finding that

J.A.G. engaged in conduct or knowingly placed S.M.G. with persons who engaged in conduct that

endangered S.M.G.’s physical or emotional well-being.               See TEX. FAM. CODE ANN.

§ 1610.01(b)(1)(E).    “[E]vidence of criminal conduct, convictions, and imprisonment may

establish a course of conduct that endangers the child’s well-being.” In re A.L., No. 04-17-00620-

CV, 2018 WL 987484, at *4 (Tex. App.—San Antonio Feb. 21, 2018, no pet.) (mem. op.); In re

C.M.-L.G., No. 14-16-00921-CV, 2017 WL 1719133, at *9 (Tex. App.—Houston [14th Dist.] May

2, 2017, pet. denied) (mem. op.) (“Although incarceration alone will not support termination,

evidence of criminal conduct, convictions, and imprisonment may support a finding of
                                                  -3-
                                                                                        04-18-00069-CV


endangerment under subsection E.”); In re B.C.S., 479 S.W.3d 918, 926 (Tex. App.—El Paso

2015, no pet.) (“Evidence of criminal conduct, convictions, and imprisonment and its effect on a

parent’s life and ability to parent may establish an endangering course of conduct.”); In re L.E.S.,

471 S.W.3d 915, 924 (Tex. App.—Texarkana 2015, no pet.) (“intentional criminal activity which

expose[s] the parent to incarceration is relevant evidence tending to establish a course of conduct

endangering the emotional and physical well-being of the child.”); In re AWT, 61 S.W.3d 87, 89

(Tex. App.—Amarillo 2001, no pet.) (same).

        At trial, J.A.G. admitted his criminal history included convictions for endangering S.M.G.,

assaulting J.V., violating a protective order, being a felon in possession of a firearm, evading arrest,

and two offenses of driving while intoxicated. Certified copies of the judgments evidencing most

of the convictions were admitted into evidence. J.A.G. further admitted he was incarcerated at the

time of trial on a charge of unauthorized use of a motor vehicle.

       With regard to his conviction for endangering S.M.G., J.V. testified J.A.G. and his brother

assaulted her before they ran from the location with S.M.G. The indictment charged J.A.G. with

endangering S.M.G. in July of 2009, when she was approximately one-month-old, by evading

peace officers and climbing a fence with S.M.G. J.V. also testified she obtained a protective order

a year or two after S.M.G. was born because J.A.G. continued to stalk her. In her affidavit in

support of the protective order, J.V. reported J.A.G. punched her and threatened her and also stated

J.A.G. used drugs. J.V. further testified that she stopped allowing J.A.G. to regularly visit with

S.M.G. because J.V.’s mother reported J.A.G. showed up for a supervised visit under the influence.

J.V. testified S.M.G. was about two the last time J.A.G. visited with her and was eight at the time

of trial. J.V. stated she is fearful of J.A.G. and believes he is a dangerous person with a violent

and dangerous criminal history. Having reviewed the record as a whole, we conclude a reasonable

trier of fact could have formed a firm belief or conviction J.A.G. engaged in conduct that
                                                  -4-
                                                                                                  04-18-00069-CV


endangered S.M.G.’s physical or emotional well-being. 1 Accordingly, J.A.G.’s second issue is

overruled.

                                                 CONCLUSION

        The trial court’s judgment is affirmed.

                                                         Sandee Bryan Marion, Chief Justice




1
 Because we hold the evidence is sufficient to support the trial court’s finding under section 161.001(b)(1)(E), we
need not address the sufficiency of the evidence to support its finding under section 161.001(b)(1)(F). See TEX. R.
APP. P. 47.1.

                                                       -5-